                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANDREW BOEHM, individually and on
behalf of all others similarly situated;
                                                           8:19CV117
                     Plaintiff,

      vs.                                      DISMISSAL DOCUMENT ORDER

PURE DEBT SOLUTIONS
CORPORATION, a Wyoming
corporation; and WOLF MARKETING
LLC, a Florida limited liability company;

                     Defendants.



      The court has been advised that Plaintiff and Defendant, Pure Debt
Solutions Corporation, have settled their claims in the above-captioned matter.
      Accordingly,

      IT IS ORDERED that:

      (1)   Within thirty (30) calendar days of the date of this order, the parties
            shall file a joint stipulation for dismissal (or other dispositive
            stipulation) with the clerk of the court, together with submitting to the
            trial judge a draft order which will fully dispose of the claims against
            Pure Debt Solutions Corporation.

      (2)   Absent compliance with this order, the claims against Pure Debt
            Solutions Corporation (including all counterclaims and the like) may
            be dismissed without further notice.


      Dated this 12th day of November, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
